Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 1
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 2
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 3
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 4
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 5
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 6
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 7
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 8
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 9
                                       of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 10
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 11
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 12
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 13
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 14
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 15
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 16
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 17
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 18
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 19
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 20
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 21
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 22
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 23
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 24
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 25
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 26
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 27
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 28
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 29
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 30
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 31
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 32
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 33
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 34
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 35
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 36
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 37
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 38
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 39
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 40
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 41
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 42
                                        of 43
Case: 17-05044   Doc# 113-5   Filed: 07/29/19   Entered: 07/29/19 23:27:46   Page 43
                                        of 43
